Title: To James Madison from John Graham, 10 May 1803
From: Graham, John
To: Madison, James


Sir
Aranjuez 10th May 1803
A Stranger to the President & almost unknown to yourself, I fear, that I might possibly expose myself to the charges of Indelicacy & Presumption were I to state to you, the reasons why I wish to retire from my present situation; and yet to ask permission to do so, without assigning them, seems to discover a want of Manliness, & an insensibility to the Honor which has been done me. In this dilemma I have hesitated what to do, for I felt that I was delicately situated. Not that it was a matter of any kind of consequence to the Administration whether I continued in their Service or not; but that it was of the deepest importance to me, not to do any thing by which I should deserve to lose their good opinion. Under this view of the Subject, I have thought that I should act most consistently with my various obligations by resigning my Commission without assigning my reasons for doing so, confidently hoping that the President & yourself will suspend your opinions as to my Conduct, until Circumstances permit me, to lay open to you the motives which directed it.
In thus retiring from the Service of an Administration to which I owe so much, I feel it my Duty to say that their Conduct towards me has been perfectly unexceptionable, and I shall always be proud to avow my opinion, that their Instructions to this Mission have been well calculated to support the Honor & the Interest of the United States. My Motives for saying this, will not, I trust, be called in question when I declare that I neither solicit, nor do I expect to receive any other appointment from the Government—if they chose to employ me I shall feel myself bound to serve them to the best of my ability; but at the same time I am candid in saying, that I wish not to remain in Europe for more than one or two Years, nor am I desirous of being attached to any of our Missions, even for that time, except to the one in London.
Permit me to request that you will make to the President my most grateful acknowledgements for the Honor he has done me, by giving me the Commission which my own sense of propriety obliges me now to resign, and assure him that whether I continue in the Public Service or not, I shall ever retain a high sense of the Obligations I owe him. With Sentiments of the most profound Respect & perfect Esteem I have the Honor to be, Sir Your Mo: Obt Hble Sert
John Graham
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6A). Docketed by Brent as received 22 Aug.


